Se apela en este caso de nna resolución de la corte inferior negándose a desestimar una demanda por abandono. Es cierto qne los autos demuestran que desde julio de 1921 en cuya fecha se había contestado la demanda, a octubre 11 de 1923 en que se pide el desistimiento, había quedado paralizada toda actuación en el pleito, pero la demandante sostiene que ella, al iniciarse el pleito residía en la Habana; que toda tramitación había quedado en suspenso en virtud de proposiciones de transacción hechas por los demandados; que a este fin se trasladó a Puerto Rico, y que dos o tres días antes de presentarse la moción de los demandados, és-tos habían insistido en sus deseos de transar el asunto, y por último, que ignoraba que su abogado Luis Méndez Yaz le hubiera retirado su representación, de lo cual tuvo cono-cimiento la demandante al ser notificada de las mociones de los demandados solicitando el desistimiento.
Tales hechos justifican la actuación de la corte inferior; además, la resolución apelada no era apelable.
Desestimada la apelación.
El Juez Asociado Sr. Franco Soto, emitió la opinión del tribunal.